NON-FINAL OFFICE ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-13, 17, 18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Pub. No. 2020/0020398 to Miller et al. (hereinafter “Miller”).

Miller discloses:
1. A method of operating a storage device, the method comprising:
determining a fault condition of the storage device (para. 208 and Fig. 4, block 402 – processing logic determines die is likely to fail);
selecting a fault resilient mode based on the fault condition of the storage device (para. 210 – central storage controller places die in read-only mode or degraded mode); and
operating the storage device in the selected fault resilient mode (paras. 29 and 210 – die operates in read-only mode or degraded mode).

3. The method of claim 1, wherein the selected fault resilient mode comprises a reformat mode (para. 214 – data erased and rewritten).

4. The method of claim 1, wherein the selected fault resilient mode comprises a reduced capacity read-only mode (paras. 29, 210).

5. The method of claim 1, wherein the selected fault resilient mode comprises a reduced capacity mode (paras. 29, 210 – read-only or reduced number of read and/or write attempts).

6. The method of claim 1, wherein the selected fault resilient mode comprises a reduced performance mode (paras. 29, 210 – read-only or reduced number of read and/or write attempts).

7. The method of claim 1, wherein the selected fault resilient mode comprises a read-only mode (paras. 29, 210).

8. The method of claim 1, wherein the selected fault resilient mode comprises a partial read-only mode (paras. 29, 210).

9. The method of claim 1, wherein the selected fault resilient mode comprises a temporary read-only mode (paras. 29, 210).

10. The method of claim 1, wherein the selected fault resilient mode comprises a temporary partial read-only mode (paras. 29, 210).

11. The method of claim 1, wherein the selected fault resilient mode comprises a vulnerable mode (paras. 29, 210 – number of read/write times may be zero).

12. The method of claim 1, wherein the selected fault resilient mode comprises a normal mode (paras. 29, 210 – number of read/write times may be unlimited).

13. The method of claim 1, wherein the storage device is configured to perform a command received from a host (paras. 29, 210).

	Claims 17 and 18 are a storage device for performing the identical method as recited in claims 1 and 3-11, and are rejected under the same rationale.

	Claim 20 is a system for performing the identical method as recited in claim 1, and is rejected under the same rationale.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Miller in view of U.S. Patent Pub. No. 2007/0250723 to Shima et al. (hereinafter “Shima”).

Miller does not disclose expressly:
2. The method of claim 1, wherein the selected fault resilient mode comprises a power cycle mode.

Shima teaches recovering from a storage apparatus failure by power cycling the storage apparatus (abstract and para. 7).

Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify Miller by power cycling to recover from a failure, as taught by Shima.  A person of ordinary skill in the art would have been motivated to do so in order to recover from the failure without needing a user of maintenance worker to by physically present, as discussed by Shima (para. 8).

Claims 14-16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Miller in view of U.S. Patent Pub. No. 2017/0351431 to Dewitt et al. (hereinafter “Dewitt”).

Miller does not disclose expressly:
14. The method of claim 13, wherein the command comprises a namespace capacity management command.

Dewitt teaches receiving, at a storage device, a command to resize a namespace (abstract and para. 3), which is a namespace capacity management command.

Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify Miller by receiving a namespace capacity management command, as taught by Dewitt.  A person of ordinary skill in the art would have been motivated to do so in order to resize the namespace without data loss, as discussed by Dewitt (para. 13).

Modified Miller discloses:
15. The method of claim 14, wherein the namespace capacity management command comprises a resize subcommand (Dewitt - abstract and para. 3).

16. The method of claim 14, wherein the namespace capacity management command comprises a zero-size namespace subcommand (Dewitt – paras. 3 and 30).

	Claim 19 is a system for performing the identical method as recited in claim 14, and is rejected under the same rationale.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip Guyton whose telephone number is (571)272-3807. The examiner can normally be reached M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on (571)272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP GUYTON/Primary Examiner, Art Unit 2113